Title: To Thomas Jefferson from Duler, 27 November 1786
From: Duler, Jean Baptiste
To: Jefferson, Thomas


Reville, Normandy, 27 Nov. 1786. Has considered for two months the possibility of appealing for aid; was introduced to TJ, in Charlottesville, by John Walker about three years before; but, Congress having sent TJ to Europe shortly thereafter, was deprived of strengthening the acquaintance. Sailed from France in 1778 with a cargo for America; was cast away on the eastern shore of Virginia; salvaged most of the cargo, selling part of it to the natives and part to the army  stationed near Philadelphia; lost three small vessels and cargo, purchased for the return trip, to the enemy and was left with a parcel of paper money and $7,200 in loan office certificates “which remain still in nature, and intirely useless.” Unable to recoup his fortunes in America, he returned to Bordeaux, then proceeded to “this Province of Normandy Expecting to find some means of getting my life by the mutual trade that is going to take place between France and England”; again had the bad fortune to be cast away and “oblig’d to throw my Self in the Sea, and Swim a Shore to Save my life.” Asks TJ to assist him in getting employment which will provide subsistence for himself, his wife, and two daughters; does not ask pecuniary aid, “but only for work in some offices house or Bureau”; had he been “brought up in any handy Craft trade,” would not trouble TJ with this petition.
